Citation Nr: 1028756	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  98-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disability, to include major depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1978 to October 
1978, August 1983 to February 1984, and July 1984 to April 1988.  
She also had service with the Army National Guard from July 1988 
to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

This matter was previously before the Board in August 2003, 
February 2006, and January 2008 and was remanded for further 
development.  It has now returned to the Board for further 
appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims folder does not reflect that the AOJ substantially 
complied with the Board's directives set forth in the January 
2008 remand.  Therefore, the Board finds that another remand is 
necessary to ensure that the Veteran has received proper notice 
as to what is necessary to reopen her previously denied claim.  
The Board is obligated by law to ensure that the AOJ complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance by the Board 
or the AOJ is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

First, the Veteran is claiming that she has major depression, due 
to her pregnancy, the death of her child, and the divorce from 
her husband.  She contends that her child's conception, child's 
death, and her divorce all occurred while she was on active duty.  
(See July 2002 statement).  The Veteran has various periods of 
active service, Reserve Service, and National Guard Service.  The 
January 2008 Remand directed the RO to inform the Veteran as to 
the requirements for a finding of service connection based on 
active service, a period of active duty for training (ACDUTRA), 
or a period of inactive duty training (INACDUTRA) (See 38 C.F.R. 
§ 3.6).  This was not done.  

The evidence of record reflects that the Veteran's child was born 
on November [redacted], 1989, that around that same time her husband 
indicated an unwillingness to remain in the marriage, that the 
Veteran was treated for depression in December 1989, July 1990, 
and August 1990, and that the child died in approximately April 
or May of 1990.  The Veteran's service personnel records reflect 
that she did not have active service, ACDUTRA or INACDUTRA in 
November 1989, December 1989, April 1990, May 1990, July 1990, or 
August 1990, the pertinent months.  In addition to the National 
Guard Retirement Credit records which do not list the above 
dates, a DA Form 67-8, Officer Evaluation Report, dated in August 
1990 reflects that the Veteran did not attend annual training and 
was absent at drill.  Memoranda dated in August 1990 and October 
1990 reflect that the Veteran had been AWOL from drills.  The 
Veteran should be informed that in order for service 
connection for a disability to be warranted, she must have 
become disabled from a disease or injury incurred or 
aggravated in the line of duty during a period of active 
service or ACDUTRA, or have become disabled from an injury 
incurred or aggravated in the line of duty during a period 
of INACDUTRA. 

Second, the March 2008 VCAA notice informed the Veteran that the 
appeal period for the February 1998 RO decision had expired and 
that decision is now final.  This is incorrect.  While the RO's 
March 1993 denial is final, the February 1998 RO decision is the 
decision currently on appeal.

Third, the Veteran filed a claim to reopen her previously denied 
claim in July 1997.  For those cases in which a request to reopen 
a previously disallowed claim was filed before August 29, 2001, 
new and material evidence is defined as "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim."  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) (emphasis added).  The Board notes that such 
language was included in the March 2010 Supplemental Statement of 
the Case (SSOC) to the Veteran; however, it was not included in 
the notice provided to her in March 2008.  The March 2008 notice 
incorrectly informed the Veteran that the new and material 
evidence must raise a reasonable possibility of substantiating 
the claim (the standard under the new regulation).  Although the 
Veteran can be presumed to have actual knowledge of the correct 
requirements as they were provided in the SSOC, the RO should 
provide the Veteran with corrective notice when it provides 
notice of the provisions of 38 C.F.R. § 3.6. 

With regard to VA's duty to assist, the Board notes that the 
record contains Social Security Administration (SSA) records but 
does not contain an SSA adminstrative decision.  The Board should 
attempt to obtain any pertinent SSA records, to include any 
decision.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
for the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service connection 
for an acquired psychiatric disability, to 
include major depression, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); 
38 C.F.R. 38 C.F.R. § 3.159 (2009), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Kent v. Nicholson, 20 
Vet. App. 1 (2006), and any other 
applicable legal precedent, to include 
38 C.F.R. § 3.6.  

The Veteran should be specifically informed 
that as her request to reopen a previously 
disallowed claim was filed before 
August 29, 2001, new and material evidence 
is defined as "evidence not previously 
submitted to agency decision makers which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative nor redundant, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001) (emphasis added).  

The Veteran should also be informed that 
her claim was previously finally denied in 
March 1993, the last final denial with 
regard to the claim, because depresssion 
was not shown during active military 
service, a psychosis was not shown within 
one year following separation from active 
service, and a personality disorder is not 
caused by an injury or disease; therefore, 
her claim cannot be reopened without 
evidence that she has a psychiatric 
disability causally related to an injury or 
disease which was incurred or aggravated 
during a period of active service or 
ACDUTRA, or evidence that she has a 
psychiatric disability causally related to 
an injury which was incurred or aggravated 
during INACDUTRA.

2.  Contact the Social Security 
Administration and, if possible, obtain a 
copy of that agency's decision which 
granted the Veteran disability benefits, 
including all medical records used to make 
the decision.  

3.  Thereafter, readjudicate the issue on 
appeal, considering all evidence received since 
issuance of the most recent supplemental 
statement of the case in March 2010.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant and her representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


